Citation Nr: 1645940	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  10-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's son A. L.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that the RO first denied the claim for service connection for PTSD in a rating decision dated in October 2007.  In March 2008, or within the one year period for filing a timely notice of disagreement, see 38 C.F.R. § 20.302(a), the Veteran filed a document requesting that the RO reconsider the denial of service connection for PTSD.  In April 2008, the RO received VA treatment records including records dated in July 2007, which recorded the Veteran's report of PTSD symptoms since service.  The RO then issued a rating decision dated in August 2008, which denied the claim because the evidence was not new and material.  The Veteran then filed a notice of disagreement in December 2008.

By operation of law, an unappealed rating decision becomes final (hereinafter also referred to as finality).  38 U.S.C.A. § 7105.  The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see 38 C.F.R. § 3.156(b).  The United States Court of Appeals for Veterans Claims (Court) has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As the Board interprets Shade, the "very low threshold for new and material evidence" also applies to evidence received before the appeal period expires.  The April 2008 evidence suggests that PTSD resulted from service and therefore raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds the April 2008 set of VA treatment records constituted new and material evidence received before the appeal period expired in October 2008, and the October 2007 rating decision did not become final.  The Board has therefore stated the issue as set forth on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he suffers PTSD from non-combat stressors in service.  Specifically, he states that in 1973, while stationed in Germany with Company C, 79th Engineering, he was physically assaulted by another member of his unit with the last name of Porter.  The RO determined this was insufficient information to request a records search as the time frame was too broad.  The Veteran also testified that he saw another soldier run over by a train.  

VA has a duty to search for records that would assist a Veteran in the development of his claim, and for which the Veteran has provided the Secretary information sufficient to locate such records, to include making as many requests as are necessary and ending only when such a search would become "futile."  In Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the Court defined futile, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  The Court held that "the duty to assist required VA to submit multiple 60-day record searches" to the Joint Services Records Research Center (JSRRC) and that "the 13-month period in [that] case" was not "unreasonably long" where the appellant provided information regarding his stressor.  Id. at 404.  

Accordingly, the Board has determined that VA should submit multiple 60-day record searches for the identified 12 month period (1973) for a search request for records that may corroborate the Veteran's stressor.  A remand is therefore required for a search for records corroborating his stressors.  Besides the C Company, 79th Engineering, the search request should include any other information personnel records already of record or the Veteran can provide regarding his unit assignment or assignments while stationed in Germany.  In addition, under the circumstances, the Board has determined the Veteran should be asked for any further details including time frame regarding the train accident.  If such information is received, the RO should assist the Veteran in development of evidence to corroborate the stressor.

The Veteran identified treatment at both the Birmingham, Alabama (Birmingham) VA Medical Center (VAMC) and the Tuscaloosa, Alabama (Tuscaloosa) VAMC shortly after he filed his claim.  The file, however, only contains Tuscaloosa VAMC records from January 2005 to March 2008 and Birmingham VAMC records from May 2006 to January 2007, along with a few earlier records.  A January 2005 note clearly reflects that it is a follow-up mental health visit and references the Veteran still coping with a contemporaneous stressor.  Mental health notes preceding the January 2005 outpatient note have not been associated with the file.  Finally, the Veteran advised VA that he was going to be admitted as an inpatient at the VAMC in January 2016, but the hospital records have not been associated with his file.  The Board has thus determined that VA treatment records are missing and should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of relevant VA treatment records, including paper records, from separation from service to the present should be requested to ensure that the Board has all relevant records.

There are also private records which should be obtained by VA as these records may help prove the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Veteran identified treatment by Dr. Benson at Brookwood Medical Center and the Veteran believes the records were transferred to a later mental health care provider, Indian River Mental Health Center.  The records from Indian River do not contain the Brookwood treatment records, and other than a report by Dr. Benson, the file does not contain any mental health records from Brookwood.  The report by Dr. Benson reflects treating the Veteran at least four times in 1988.  The only Brookwood Medical Center records are copies of electronic records from an August 2001 glaucoma surgery.  The Veteran also identified his initial PTSD occurring at a private clinic in Greene County, Alabama.  No attempt has been made to obtain these records.  

When the RO requested the Veteran's service treatment records, the response stated the records appeared to be incomplete but any additional records may have been transferred to the Veteran's United States Army Reserves unit.  The file contains enlistment documents for United States Army Reserves, but no additional records such as treatment records.  The Veteran, however, has submitted information regarding service in the Alabama National Guard.  It is therefore not clear to the Board whether the Veteran served in the Reserves, the National Guard, or both.  While the file reflects the RO attempted to obtain Reserve records, the results of those efforts do not clearly establish that there are no additional United States Army Reserve records, including any transferred service treatment records from active duty.  In addition, the Board's review of the file does not reflect any attempt to contact the Alabama National Guard unit identified by the Veteran for records.  

The Veteran testified that as a result of his PTSD symptoms, he threatened at least one, possibly two, post-service civilian supervisors, specifically mentioning one incident while working for 7-Eleven.  He did not identify when or specifically which 7-Eleven store this event occurred.  Depending on when the incident occurred or other details, those records may also help the Veteran establish his claim, Golz, supra.  On remand, the Veteran should be asked to provide the records from his employment at 7-Eleven as well as any other employer where the Veteran's PTSD affected job performance.   

Finally, there has not been a VA examination to determine whether the Veteran's PTSD disability is related to service.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information identifying his unit or units of assignment while stationed in Germany. The request should also ask for further details including the date regarding the train accident where the Veteran witnessed another soldier run over by a train in (as spelled in the hearing transcript) Koserow Germany.  

2.  Obtain all relevant VA medical records, electronic or paper, from separation to the present not already of record.  The AOJ is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  Request that the JSRRC or other appropriate source research the Veteran's claimed stressor of being assaulted by another member of his unit named Porter.  The Veteran previously noted that he was assigned to Company C, 79th Engineering when the assault occurred.  If necessary, the AOJ should make multiple requests in 2-month increments to cover the Veteran's entire time in Germany.  If the Veteran identifies the date or time frame and other details regarding his witnessing another soldier run over by a train, the AOJ should perform any additional development deemed necessary to assist the Veteran in his claim.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  Request the Veteran's complete service personnel file, as well as records related to the Veteran from the Alabama National Guard, and make a second request for records from the United States Army Reserves.  All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

5.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. E. Benson/Brookwood Medical Center, and the mental health clinic in Greene County, Alabama, as well as the records of any other mental health care provider not already of record.  Efforts should be made to obtain any properly identified relevant records not already of record if proper authorization is provided by the Veteran.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

6.  Contact the Veteran and ask him to provide information on his employment with 7-Eleven.  The Veteran should be asked to provide an authorization from this prior employer concerning the reasons the employment relationship ended or an assault upon his supervisor, including any documentation explaining how the Veteran's disability prevented him from fulfilling job duties and requirements, and any additional development deemed necessary to adjudicate the issue of entitlement to service connection for PTSD should be undertaken.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

7.  After the record development is completed, provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to determine whether the Veteran has PTSD and/or another mental health disability.  If PTSD is diagnosed, the examiner should list all stressful events contributing to the diagnosis.  If any mental health disorder other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service

The examiner is asked to discuss the clinical significance of a construction accident occurring in May 1987.  

The examiner is asked to discuss the clinical significance of a May 1997 note of the Veteran reporting mental health problems since he got out of service.  

A complete rationale for any opinion offered should be provided.

8.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



